F I L E D
                                                                       United States Court of Appeals
                                                                               Tenth Circuit
                        UNITED STATES COURT OF APPEALS
                                                                                 DEC 1 1999
                                    TENTH CIRCUIT
                                                                          PATRICK FISHER
                                                                                   Clerk

 K N GAS SUPPLY SERVICES, INC.,

          Plaintiff-Appellant,
 v.
                                                             No. 98-1110
 AMERICAN PRODUCTION                                     (D.C. No. 95-B-291)
 PARTNERSHIP-V, LTD., and NINIAN                        (District of Colorado)
 OIL FINANCE CORPORATION,

          Defendants-Appellees.


                                 ORDER AND JUDGMENT*


Before SEYMOUR, Chief Judge; and PORFILIO and KELLY, Circuit Judges.




      K N Gas Supply Services (KNGSS) appeals the district court’s grant of summary

judgment in favor of American Production Partnership-V, Ltd. (American) in a contract

dispute between the two companies. KNGSS and American are parties to a gas supply

contract which obligates KNGSS to purchase an annual minimum quantity of gas at a

fixed price from American. In the district court, KNGSS sought a declaratory judgment



      *
               This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court generally
disfavors the citation of orders and judgments; nevertheless, an order and judgment may
be cited under the terms and conditions of 10th Cir. R. 36.3.
that a series of orders, known as the Order 636 Series, by the Federal Regulatory

Commission (FERC) had either rendered the “cost of service” provision in the gas supply

contract ambiguous, or had “triggered” the cost of service provision. Either

determination would have allowed KNGSS to pass the regulation related costs back to

American.

       After an extensive review of the history of the regulation of the natural gas

industry, the district court found that the FERC Order 636 Series had not rendered

ambiguous or “triggered” the cost of service provision. K N Gas Supply Services, Inc. v.

American Production Partnership-V, Ltd., 994 F.Supp. 1283 ( D. Colo. 1998). The

district court therefore granted summary judgment to American. On appeal, KNGSS

presents to us substantially the same arguments it made to the district court. After

reviewing de novo the record and carefully considering the parties’ briefs, we find the

district court’s opinion thoroughly and correctly addressed each of KNGSS’s arguments.

We therefore adopt the reasoning of the district court and AFFIRM its decision to grant

summary judgment.



                                          ENTERED FOR THE COURT



                                          John C. Porfilio
                                          Senior Circuit Judge



                                            -2-